                             UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PENNSYLVANIA COACH LINES, INC.                           Civil Action

                    Plaintiff,                           No. 20-1139

v.
                                                         Judge Robert J. Colville

STUDENT TRANSPORTATION OF
AMERICA, LLC.

                    Defendant.


      PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR CONTEMPT SANCTIONS
                         AND TO COMPEL COMPLIANCE

          Pursuant to Federal Rule of Civil Procedure 45(g), Plaintiff Pennsylvania Coach Lines, Inc.

(“PA Coach”), by and through its attorney, Eckert Seamans Cherin & Mellott, submits the

following Brief in Support of its Motion for Contempt Sanctions and to Compel Compliance.

     I.      Subpoena History

             On November 14, 2020, Plaintiff served a Subpoena To Testify at a Deposition in a Civil

Action (the “Subpoena”) on Mr. Clifton Miller, requiring him to attend a deposition on

December 1 2020, at 1:30 P.M. and to produce certain documents at that time. See Exhibit A.

The Subpoena attached a copy of Federal Rule of Civil Procedure 45(g), explaining to Mr. Miller

that he would be in contempt of Court if he failed to comply with the Subpoena. Plaintiff,

through its counsel, also sent a cover letter to Mr. Miller attaching the Subpoena and informing

Mr. Miler again of the date, time, and place of the deposition and asking him to reach out to

counsel if he had questions. Exhibit A. The Subpoena was properly served on Mr. Miller and

the process server completed the Proof of Service. Exhibit A.



                                                     1
 II.   Mr. Miller’s Failure to Comply with Subpoena

       Mr. Miller’s deposition was scheduled for December 1, 2020, at 1:30 P.M. Plaintiff’s

counsel emailed Mr. Miller on November 16. Plaintiff’s counsel then called Mr. Miller on

November 19 and received no answer. Plaintiff’s counsel then left a voicemail message on Mr.

Miller’s phone. After still hearing no response, Plaintiff’s counsel sent another email to Mr.

Miller on November 23, which also went unanswered. The messages relayed to Mr. Miller that

the deposition would be conducted remotely instead of in-person. Mr. Miller did not respond to

these messages and ultimately never showed up to the deposition scheduled to take place on

December 1 and never produced any documents, despite the fact that he was properly served

with the Subpoena. So far as the undersigned is aware, Mr. Miller is not represented by

Defendant’s counsel or any other legal counsel.

III.   Legal Argument

       Rule 45(g) permits a court to “hold in contempt a person who, having been served, fails

without adequate excuse to obey the subpoena.” Fed. R. Civ. 45(g). Civil contempt sanctions

serve the purpose of coercing a person into complying with the court’s order and

“compensat[ing] for losses sustained by disobedience.” Tracfone Wireless, Inc. v. LaMarsh, 307

F.R.D. 173, 175 (W.D. Pa. 2015) (quoting Int'l Plastics & Equip. Corp. v. Taylor's Indus. Servs.,

No. 07-1053, 2011 WL 1399081, at *4 (W.D. Pa. Apr. 12, 2011)). It is well-settled that a court

may impose fines as a punishment for civil contempt. Tracfone, 307 F.R.D. at 175. In addition

to fines, courts in the Third Circuit have imposed costs and fees against persons who failed to

appear at a deposition in violation of a subpoena. Jones v. Thomas Jefferson Univ. Hosps., Inc.,

No. 13-4316, 2015 WL 1255997, at *7-8 (E.D. Pa. Mar. 19, 2015); Gen. Ins. Co. of Am. v. E.

Consol. Util., Inc., 126 F.3d 215, 220 (3d Cir. 1997). The costs and fees awarded to the



                                                  2
aggrieved party include the amounts the party incurred as a result of the person’s failure to attend

the deposition. Jones, 2015 WL 1255997 at *7-8.

       Here, Mr. Miller was properly served with a subpoena to attend a deposition and produce

documents on December 1, 2020. Plaintiff’s counsel contacted Mr. Miller numerous times in the

days leading up to December 1, 2020, and its attempts went ignored. Mr. Miller ultimately never

attended the scheduled deposition or produced documents, in violation of the Subpoena. Under

Federal Rule of Civil Procedure 45(g), this Court has the authority to find Mr. Miller in civil

contempt for failing to abide by a subpoena order. Fed. R. Civ. 45(g). The Court may also

impose on Mr. Miller contempt sanctions such as fines and the costs and fees associated with the

noncompliance and Plaintiff’s efforts to compel compliance. Jones, 2015 WL 1255997 at *7-8.

       Mr. Miller’s noncompliance with the subpoena—especially in light of the other drivers’

noncompliance with their respective subpoenas—has prejudiced Plaintiff’s ability to conduct

discovery and support its arguments in this action.

IV.    Conclusion

       For the reasons set forth herein, Plaintiff respectfully requests that this Court find Mr.

Miller in contempt for failure to obey a subpoena and impose contempt sanctions upon Mr.

Miller in the form of a fine and Plaintiff’s costs and fees incurred by Plaintiff as a result of Mr.

Miller’s noncompliance. Additionally, Plaintiff respectfully requests that this Court compel Mr.

Miller to comply with the subpoena order and attend a deposition in the above-captioned matter

at a time and date to be determined.




                                                  3
                              Respectfully submitted,

Dated: January 12, 2021       /s/ Ray F. Middleman
                              Ray F. Middleman, Esq.
                              Pa. I.D. No. 40999
                              Lindsey Conrad Kennedy, Esq.
                              Pa. I.D. No. 318318
                              600 Grant Street, 44th Floor
                              Pittsburgh, Pennsylvania 15219
                              (412) 566-6000
                              rmiddleman@eckertseamans.com
                              lkennedy@eckertseamans.com
                              Counsel for Plaintiff, Pennsylvania Coach
                              Lines, Inc.




                          4
                               CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021 the foregoing Brief in Support of Motion for

Contempt Sanctions and to Compel Compliance was filed electronically with the Clerk of the

Court using the ECF system, which will send notification of such filing electronically, to the

following:

                                  Maria Greco Danaher, Esq.
                                     April Cressler, Esq.
                                   OGLETREE DEAKINS
                                       One PPG Place
                                    Pittsburgh, PA 15222


       I hereby certify that on January 12, 2021 the foregoing Brief in Support of Motion for

Contempt Sanctions and to Compel Compliance was sent via U.S. Mail to the following:

                                        Clifton Miller
                                    890 Weigles Hill Road
                                     Elizabeth, PA 15037



                                                    /s/ Ray F. Middleman




                                               5
